Citation Nr: 9902909	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-39 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hemangioma of the right 
cheek with numbness and twitching of the right eyelid.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1985 to June 
1993.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an August 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal. 


FINDING OF FACT

There is no competent medical evidence of record of a nexus, 
or link, between any current hemangioma of the right cheek 
with numbness and twitching of the right eyelid, and an 
incident of the veterans active military service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for entitlement to service connection for hemangioma of 
the right cheek with numbness and twitching of the right 
eyelid.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that this claim was previously 
before the Board and remanded in May 1997 for additional 
development.  The requested development has been completed, 
and the case is ready for appellate review.

The law provides that service connection may be granted for 
diseases or injuries incurred or aggravated while in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  In reviewing a claim for service connection, 
the initial question is whether the claim is well grounded.  
The veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A 
well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107].  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997).  

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that an 
appellant had a chronic condition either in service or during 
an applicable presumption period and that the appellant still 
has such condition.  Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Id.  

In the present case, the veteran essentially contends that he 
first incurred a hemangioma in service, which necessitated 
surgery.  The veteran maintains that as a result of that 
surgery, he now has discoloration in his cheek and numbness 
and involuntary twitching in his right lower eyelid.

The veterans service medical records reveal that beginning 
in 1988, the veteran was diagnosed with a right cheek 
hemangioma, and in April 1989 he had the hemangioma 
surgically excised.  A March 1992 service medical record 
indicates that the veteran had a lesion on his right side of 
his cheek.  The veteran reported that the lesion would become 
a blue color, periodically.

Following service separation, in April 1994 the veteran 
underwent a VA examination and was diagnosed with a 
hemangioma of the right face.  The veteran complained of some 
lower eyelid twitching when he was nervous, which he 
attributed to the hemangioma.  He also reported some numbness 
over the hemangioma area.  However, he did not report any 
disturbances related to visual acuity or facial nerve 
function.  The examiner indicated that the lesion was two 
centimeters by two centimeters, raised, and was purplish in 
color.  The veterans eye examination was noted to be 
completely normal.  

As noted earlier, in May 1997 this case was before the BVA, 
and the BVA remanded the case for a medical opinion regarding 
the etiology of the veterans right cheek hemangioma.  In 
response to that remand, an August 1998 private medical 
opinion was obtained from Stephen T. Williams, M.D., who 
opined that the veterans hemangioma was congenital in 
nature.  Dr. Williams indicated that he had reviewed the 
veterans records, and he believed that the veterans 
surgical procedure would have been required whether or not 
he had been an active duty serviceman.  Further, he stated 
that [w]hile hemangiomas do not always become manifest in 
childhood, none the less [sic], they represent a congenital 
abnormality of blood vessels.

The Board notes that congenital or developmental defects are 
not diseases or injuries within the meaning of applicable VA 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  As such, the Board 
finds that the veterans claim must be denied as not well 
grounded, because the veteran essentially has not presented 
evidence of a current disability that is related to his 
active duty service.  See Epps, 126 F. 3d at 1468.  In that 
regard, the Board acknowledges that the veteran has presented 
adequate evidence of a current hemangioma, and evidence that 
he was treated for such in service.  However, as the recent 
medical evidence indicates that the veterans hemangioma is 
congenital in nature, the veteran has failed to present 
evidence of a disease or injury in terms of VA laws and 
regulations.  See 38 C.F.R. §§ 3.303(c), 4.9.  Nor has the 
veteran presented any evidence of a disease process 
associated with his hemangioma, or any evidence that the 
veterans congenital hemangioma was aggravated in service 
beyond the normal progression of the disorder.  In fact, the 
August 1998 private medical opinion indicated that the 
veteran would have had to have the surgical procedure 
regardless of whether he was in the military service.  As 
such, in the absence of evidence of a current diagnosis of a 
disease or injury as defined under VA laws and regulations, 
the veteran has not presented evidence of a well grounded 
claim, and the appeal must be denied.  

The Board acknowledges the veterans contentions that he 
currently experiences numbness in his cheek and twitching in 
his eye, which he feels are related to his hemangioma.  
However, the record is devoid of any competent medical 
evidence to that effect.  As the veteran does not appear to 
have any medical expertise or training, he is not competent 
to comment on the presence of a current disorder and to 
causally relate any current disorder to an incident of active 
service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(lay assertions of medical etiology cannot constitute 
evidence to render a claim well grounded under section 
5107(a)); Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992) (laypersons are not competent to render medical 
opinions).  Rather, competent medical evidence is required to 
establish both a current diagnosis, and a nexus, or link, to 
active military service, in order to satisfy the elements of 
a well grounded claim.  See Epps, 126 F. 3d at 1468.  In the 
absence of evidence of a well grounded claim, the veterans 
claim for service connection for a hemangioma of the right 
cheek with numbness and twitching of the right eyelid must 
fail as not well grounded.  See Epps, 126 F.3d at 1469.

The Board is unaware of the existence of any additional 
evidence, that would well-ground the veterans claim.  See 
McKnight v. Gober, 131 F.3d 1483 ( Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  The Board also views 
its discussion as sufficient to inform the veteran of any 
evidence necessary to complete his application for a claim 
for service connection for a hemangioma of the right cheek 
with numbness and twitching of the right eyelid.  In that 
regard, competent medical evidence is needed of a current 
diagnosis of a disease process associated with the congenital 
hemangioma, which is causally related, by a competent medical 
opinion, to an incident of the veterans active military 
service.








ORDER

In the absence of evidence of a well grounded claim, service 
connection for hemangioma of the right cheek with numbness 
and twitching of the right eyelid is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 
- 2 -
